Citation Nr: 0205097	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-19 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


FINDINGS OF FACT

1.  By rating decision dated in February 1953, the claim for 
service connection for hemorrhoids was denied.  

2.  The veteran did not file an application for review on 
appeal to the February 1953 rating decision that denied 
service connection for hemorrhoids.

3.  The evidence submitted since the February 1953 rating 
decision pertinent to the claim is either cumulative and 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include competent evidence that the veteran's hemorrhoids 
began in service, were aggravated by service or otherwise are 
causally related to service.


CONCLUSIONS OF LAW

1.  The February 1953 rating decision that denied service 
connection for hemorrhoids, is final.  Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008.

2.  New and material evidence has not been submitted since 
the February 1953 rating decision pertinent to the claim for 
service connection for hemorrhoids, and the claim is not 
reopened.  38 U.S.C. § 709 (1952).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1944 to August 
1945.

Historically, the veteran initially filed a claim for service 
connection for hemorrhoids in 1952.  The claim was denied by 
rating decision dated in February 1953.  The veteran 
requested that the claim be reopened in May 1973.  The 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California, advised the veteran by letter in May 
1973, that absent new and material evidence tending to show a 
connection between hemorrhoids and service, reconsideration 
of the claim was not warranted.  In July 1975, the veteran 
again requested that her claim for service connection for 
hemorrhoids be reopened.  The RO advised her by letter that 
same month that absent new and material evidence showing that 
she incurred or aggravated her hemorrhoids while in active 
service, her claim could not be considered.  She was notified 
of this determination by letter again in September 1975.  

The veteran requested to reopen her claim for service 
connection for hemorrhoids most recently in January 1998.  In 
March 1998, the RO advised her that the February 1953 
decision denying her claim was final and in order to reopen 
her claim, she must submit new and material evidence.  The 
veteran submitted additional hospital records; however, after 
consideration of the entire record, the denial was continued.  
The veteran filed a timely notice of disagreement and 
substantive appeal.  The Board denied the appeal in June 1999 
and the veteran appealed to the Court of Appeals for Veterans 
Claims (formerly Court of Veterans Appeals) (hereinafter the 
Court).  Pursuant to a Joint Motion for Remand and Stay 
Proceedings for consideration of the appeal in light of the 
recently enacted Veterans Claims Assistance Act of 2000, the 
Court issued an order dated in February 2001, granting the 
motion.  The appeal is currently before the Board pursuant to 
the February 2001 court order.

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 
3.156.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

At the time the RO made its decision in 1953, the record 
included service medical records and VA examinations from 
November 1945, and December 1949 .

Service medical records reveal that in July 1945, the veteran 
underwent a surgical operation for the excision of a peri-
anal abscess in her rectum.  Records show that she had 
complaints of pain in the perineum after surgery, which lead 
to a diagnosis of cellulitis, suppurative, acute, right peri-
anal region.  In August 1945, the veteran was diagnosed with 
low-grade cellulites and a medical recommendation was made 
that the veteran be discharged with a Certificate of 
Disability for Discharge (CDD) because of chronic 
salpingitis, symptomatic.  A CDD was issued that same month, 
indicating that the veteran was not fit for military duty due 
to salpingo-oophoritis, chronic, puerperal, non-suppurative, 
cause undetermined, which was not incurred in authorized 
military activity.  By rating decision dated in August 1945, 
the veteran was granted service connection for salpingo, 
oophoritis, puerperal, chronic, that was rated as moderate 
displacement of the uterus.  Service medical records are 
negative for a diagnosis of hemorrhoids.

Post-service records reflect that the veteran underwent a VA 
physical examination in November 1945.  The examining 
physician specifically noted that there was no visible scar 
or any abnormality of the rectum.  Hemorrhoids were not 
diagnosed.  The veteran underwent another VA examination in 
December 1949, which resulted in two diagnoses:  (1) scar, 
abdomen and perineum, postoperative and (2) salpingo-
oophritis, right, chronic.  Veterans Administration Medical 
Center (VAMC) Denver inpatient records indicate the veteran 
was hospitalized from June 1952 to July 1952.  The veteran 
gave a history of rectal discomfort and bleeding since 1945.  
Upon physical examination, a large skin tag at five o'clock 
and moderate hemorrhoids at nine, two, and five o'clock were 
revealed.  The veteran underwent a hemorrhoidectomy.  The 
pertinent diagnosis was hemorrhoids, internal and external.  

Since the February 1953 rating decision, inpatient and 
outpatient records, along with a medical report from Dr. 
B.W., and a VA examination report dated in July 1960, have 
been submitted. 

VAMC Long Beach outpatient records disclose the veteran 
complained of blood in her stool, a sore rectum, pain in her 
lower back, and weakness and dizziness.  External examination 
of the anal region was normal with no evidence of bleeding in 
the rectum.  A sigmoidoscopy was performed, which was 
interpreted to show cryptitis, papillitis, mild.  The veteran 
was admitted for treatment from September 1954 to October 
1954.  The final diagnoses included residual symptoms due to 
acute, diffuse inflammation of the internal female genital 
organs, organism not known.  The treating physician noted 
that the veteran's condition was service-connected and 
essentially unchanged.

Dr. B.W.'s one paragraph report, dated in June 1960, 
addressed the treatment for the veteran's chronic 
salpingitis.  The report was negative for any reference to 
hemorrhoids.

The veteran underwent a VA examination in July 1960 that 
pertained to her service connected disorders.  Hemorrhoids 
were not addressed.

VAMC Long Beach treatment records from August 1975, August 
1995, February to March 1996, September to November 1996, 
April to May 1997, August to December 1997, January 1998, and 
April 2001 reveal no treatment, diagnosis, or complaints of 
hemorrhoids.

Entries from VAMC Long Beach treatment records, dated in 
March 2001, October 2001, December 2001, and February 2002, 
show that the veteran complained of pain from hemorrhoids.  
She reported that she used Preparation H and that provided 
some relief.  The veteran repeatedly declined a 
sigmoidoscopy.  The pertinent assessment for each of these 
visits was hemorrhoids.

The veteran testified during a Board videoconference in May 
1999.  Her testimony is summarized as follows:

The veteran was treated for hemorrhoids at numerous clinics.  
Hemorrhoids were initially diagnosed during 1947 or 1948.  
(Transcript  (T. at pgs. 4-5).  When she was discharged from 
the service, she received treatment at Wadsworth and 
underwent surgery at VAMC Denver.  (T. at pgs. 5-6).  The 
veteran received all of her treatment for hemorrhoids at VA 
facilities and received no treatment outside of the VA.  (T. 
at pg. 6).  The veteran was unsure whether she received 
treatment for hemorrhoids at Fitzsimmons.  She relocated to 
Los Angeles in 1951, but continued to get treatment at VAMC 
Denver.  The veteran continues to complain of hemorrhoids to 
her doctors, but she does not allow the doctors to touch 
them.  (T. at pg. 9).

II.  Analysis

Veterans Claims Assistance Act of 2000

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes initially that since the veteran filed her 
claim to reopen in March 1998, the most recent version of 
38 C.F.R. § 3.156(a) under the VCAA does not apply, as it is 
only applicable to claims filed on or after August 29, 2001.  

The March 1998 RO letter to the veteran advises the veteran 
that "new and material evidence" is needed to reopen her 
claim and explains the particulars of what the evidence needs 
to show in order to succeed in her claim for service 
connection for hemorrhoids.  The statement of the case (SOC) 
issued in November 1998 provides the veteran with 38 C.F.R. 
§ 3.156 and 38 C.F.R. § 3.104.  The SOC further explains what 
type of evidence is needed.  The veteran was afforded a Board 
videoconference hearing in May 1999.  The veteran did not 
indicate the existence of any outstanding Federal government 
record that could substantiate the claim.  Nor did she refer 
to any other records that could substantiate her claim.  
Since the RO has secured a complete record, the requirement 
under the VCAA that the RO advise the claimant of how 
responsibilities in developing the record are divided is 
moot.  The veteran's representative was duly notified of the 
Court's remand and was given an opportunity to submit 
additional material.  

The veteran submitted additional outpatient records directly 
to the Board in September 2001 and March 2002.  She did not 
submit a waiver of RO consideration.  In this regard, the 
Board notes that the records show only ongoing treatment and 
do not address the issue of whether the disability had its 
origins or is causally related to her period of service.  
Since the additional records do not actually shed light on 
the origins of the disability, they are not "pertinent" to 
the claim and thus there is no obligation for the Board to 
return the records to the RO for initial consideration.  38 
C.F.R. § 20.1304(c) (2001).  Moreover, since the additional 
records do not shed light on the origins of the disability, 
it is impossible to believe that review of these records by 
the agency of original jurisdiction would alter their 
previous determination.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991) ("strict adherence [to the law] does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in the Court's unnecessarily imposing 
additional burdens on the [Board of Veterans' Appeals] and 
[the Department of Veterans Affairs] with no benefit flowing 
to the veteran.")  

The Board notes that the veteran requested a VA physical 
examination in March 1998.  The veteran has requested, in 
substance, that VA to provide her with a VA examination to 
support her application to reopen.  The Board notes that VA 
determined that under the discretionary and explicit 
authority granted by the VCAA, the provisions requiring the 
VA to provide an examination would be applicable to a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  66 Fed. Reg. 
45,628.  Since the Board finds that new and material evidence 
has not been submitted, the VA is under no legal obligation 
to afford the veteran an examination.  Accordingly, the Board 
concludes that it may now enter a decision on the merits of 
this issue without prejudice to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the 
issue at hand; and if it is 'new' and 
'probative' (iii) it is reasonably 
likely to change the outcome when viewed 
in light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will 
have on the outcome of the veteran's 
claim; it requires that 'there must be a 
reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both old and new, 
would change the outcome.' (citations 
omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] 
definition was not to require the 
veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's 
claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board notes that the veteran's appeal has had a thorough 
decision from the Board.  The evidence received in September 
2001 and March 2002 presents no pertinent information that 
would alter the soundness of the Board's previous decision.

The record, as it existed prior to the February 1953 rating 
decision, reflects that the veteran had a current diagnosis 
of hemorrhoids.  This is evident from VAMC Denver inpatient 
records from June through July 1952, which revealed a 
hemorrhoids diagnosis and a hemorrhoidectomy.  The post-
February 1953 evidence shows recent complaints of pain from 
hemorrhoids and a current diagnosis.  Evidence of recent 
treatment and current diagnosis is neither new nor material.  
The evidence, in essence,  is cumulative and redundant of 
medical records previously submitted before the February 1953 
rating decision.  The diagnosis of hemorrhoids was not in 
dispute at the time of the February 1953 rating 
determination.  The pivotal issue is whether the veteran's 
diagnosis of hemorrhoids is related to service.  The recently 
submitted medical evidence, which only demonstrates a current 
hemorrhoids diagnosis, does not bear substantially or 
directly on the specific matter under consideration, that is, 
whether the veteran's hemorrhoids were incurred in or 
aggravated by active service or are otherwise causally 
related to service or service connected disability.  
Accordingly, the Board finds that new and material evidence 
has not been submitted.




ORDER

New and material evidence having not been received to reopen 
the appellant's claim for service connection for hemorrhoids, 
the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

